Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 6/17/19 and 5/4/20 have been considered and made of record (noted attached copy of form PTO-1449). 								
         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al (2015/0362745).
	Regarding claim 1, Hamilton et al disclose eyeglass positioning device comprises a nose protection apparatus for protecting a human nose from prolonged contact between eyewear contact components and a human nose (10; Fig. 1-7; para [0047]-[0050]), said apparatus comprising: a center bridge region (12; Fig. 1-2) and two outer protective regions joined by said center bridge region (instances of 14; Fig. 1-2), fabricated from a silicone material into an integral unit (silicone; Fig. 1-2; para [0054]); a nasal bridge clearance cutout beneath said center bridge region (16; Fig. 1-2); omitting any added adhesives, wherein all adhesion properties of said apparatus are inherent to material properties of said silicone material (no adhesion required upon 10; Fig. 1-7; para [0054],[0072]); omitting any structural elements for straightening said apparatus for widening a user's nostrils (no straightening, dilating, or widening elements; Fig. 1-7, para [0054]); a width selected from the width group consisting of: an adult width; and a child width (Fig. 1-7; para [0053]); a height selected from the height group consisting of: an adult height from .375” to .875" (Fig. 1-7; para [0053]); and a child height from .1875" to .4375" (Fig. 1-7; para [0053]); a thickness from .02" to .05" (thickness of 10; Fig. 1-7; para [0052]); and a durometer hardness (hardness of 10; Fig. 1-7; para [0073]); but is silent wherein: said width selected from the width group consisting of: an adult width from 1.2" to 2.8"; and a child width from .6" to 1.4"; said durometer hardness from 5 to 20. Visualign teaches a range of parameters for proper sizing for different sized individuals (para [0052]-[0053]). Selection of a width, height and durometer of a taught element is within the ordinary skill of one in the art.

Regarding claim 2, Hamilton et al teaches the apparatus of claim 1, said silicone material selected from the material group consisting of at least one of: silicone (silicone; Fig. 1-2; para [0054]); silicone gel; and silicone rubber.
Regarding claim 3, Hamilton et al teaches the apparatus of claim 1, a nasal bridge clearance cutout beneath said center bridge region (16; Fig. 1-2) comprising a cutout width thereof from .375" to 1.125" (w; Fig. 5; para [0053]) and a cutout depth (depth of 16 into 10; Fig. 1-7); but is silent wherein: said cutout depth thereof from .125" to .375". Selection of a width of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected    said    cutout depth thereof from .125" to .375", in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 4, Hamilton et al teaches the apparatus of claim 1, said height selected from the height group consisting of: an adult height from .5" to .75" (Fig. 1-7; para [0053]); and a child height from .25" to .375" (Fig. 1-7; para [0053]); but is silent wherein: said width selected from the width group consisting of: an adult width from 1.6" to 2.4"; and a child width from .5" to .75". Selection of a width of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected    said    width    selected    from the    width 
Regarding claim 5, Hamilton et al teaches the apparatus of claim 4, wherein said height selected from the height group consisting of: an adult height [of approximately .625"]; and a child height of approximately .3125 (Fig. 1-7; para [0053]); but is silent wherein: adult height of approximately .625"; said width selected from the width group consisting of: an adult width from of approximately 2”; and a child width of approximately 1".Selection of a height and width of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected said height and width selected from the width height and width group consisting of: an adult width from of approximately 2"; and a child width of approximately 1", and adult height of approximately .625" in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 6, Hamilton et al teaches the apparatus of claim 1, but is silent wherein said thickness being from .0225" to .0375". Selection of a thickness of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have    selected said    thickness    being    from .0225" to .0375", in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 7, Hamilton et al teaches the apparatus of claim 6, but is silent wherein said thickness being approximately .025". Selection of a thickness of a taught element is within the ordinary skill of one in the art. It would have been obvious to a 
Regarding claim 8, Hamilton et al teaches the apparatus of claim 1, but is silent wherein said durometer hardness being from 7.5 to 15. Selection of a durometer hardness of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected said durometer hardness being from 7.5 to 15, in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 9, Hamilton et al teaches the apparatus of claim 8, but is silent wherein said durometer hardness being from 9 to 12. Selection of a durometer hardness of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected said durometer hardness being from 9 to 12, in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 10, Hamilton et al teaches the apparatus of claim 9, but is silent wherein said durometer hardness being approximately 10. Selection of a durometer hardness of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected said durometer hardness being approximately 10, in order to maximize user comfort and conform to a user's specific anatomical landmarks.

Regarding claim 12, Hamilton et al teaches the apparatus of claim 11, but is silent wherein further comprising: a tensile strength of 370 psi +/- 25%; an elongation of 963% +/- 25%; and a tear B of 86 ppi +/- 25%. Selection of a tensile strength, an elongation, and a tear B of a taught element is within the ordinary skill of one in the art. It would have been obvious to a person having ordinary skill in the art to have selected said tensile strength of 370 psi +/-25%; said elongation of 963% +/- 25%; and said tear B of 86 ppi +/- 25%, in order to maximize user comfort and conform to a user's specific anatomical landmarks.

Regarding claim 14, Hamilton et al teaches the method of claim 13, further comprising selecting said silicone material from the material group consisting of at least one of: silicone (silicone; Fig. 1-2; para [0054]); silicone gel; and silicone rubber.
Regarding claim 15, Hamilton et al teaches the method of claim 13, further comprising providing a nasal bridge clearance cutout beneath said center bridge region (16; Fig. 1-2) comprising a cutout width thereof from .375" to 1.125" (w; Fig. 5; para [0053]) and a cutout depth (depth of 16 into 10; Fig. 1-7); but is silent wherein: said cutout depth thereof from .125" to .375". Selection of a width of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said cutout depth thereof from .125" to .375", in order to maximize user comfort and conform to a user’s specific anatomical landmarks.
Regarding claim 16, Hamilton et al teaches the method of claim 13, wherein said height selected from the height group consisting of: an adult height from .5" to .75" (Fig. 1-7; para [0053]); and a child height from .25" to .375" (Fig. 1-7; para [0053]); but is silent wherein: said width selected from the width group consisting of: an adult width from 1.6" to 2.4"; and a child width from .5" to .75". Selection of a width of a taught 
Regarding claim 17, Hamilton et al teaches the method of claim 16, wherein said height selected from the height group consisting of: an adult height [of approximately .625"]; and a child height of approximately .3125 (Fig. 1-7; para [0053]); but is silent wherein: said adult height of approximately .625"; said width selected from the width group consisting of: an adult width from of approximately 2"; and a child width of approximately 1". Selection of a height and width of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said height and width selected from the width group consisting of: an adult width from of approximately 2"; and a child width of approximately 1", and adult height of approximately .625" in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 18, Hamilton et al teaches the method of claim 13, but is silent wherein said thickness being from .0225" to .0375". Selection of a thickness of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said thickness being from .0225" to .0375", in order to maximize user comfort and conform to a user's specific anatomical landmarks.

Regarding claim 20, Hamilton et al teaches the method of claim 13, but is silent wherein said durometer hardness being from 7.5 to 15. Selection of a durometer hardness of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said durometer hardness being from 7.5 to 15, in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 21, Hamilton et al teaches the method of claim 20, but is silent wherein said durometer hardness being from 9 to 12. Selection of a durometer hardness of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said durometer hardness being from 9 to 12, in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 22, Hamilton et al teaches the method of claim 21, but is silent wherein said durometer hardness being approximately 10. Selection of a durometer hardness of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected 
Regarding claim 23, Hamilton et al teaches the method of claim 13, wherein said height selected from the height group consisting of: an adult height [of approximately .625"]; and a child height of approximately .3125 (Fig. 1-7; para [0053]); but is silent wherein: said adult height of approximately .625"; width selected from the width group consisting of: an adult width from of approximately 2"; and a child width of approximately 1"; said thickness being approximately .025"; and said durometer hardness being approximately 10. Selection of a height, width, thickness, and durometer of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said width selected from the width group consisting of: an adult width from of approximately 2"; and a child width of approximately 1"; said thickness being approximately .025"; and said durometer hardness being approximately 10, and height being approximately .625" in order to maximize user comfort and conform to a user's specific anatomical landmarks.
Regarding claim 24, Hamilton et al teaches the method of claim 23, but is silent wherein further comprising: a tensile strength of 370 psi +/- 25%; an elongation of 963% +/- 25%; and a tear B of 86 ppi +/- 25%. Selection of a tensile strength, an elongation, and a tear B of a taught element is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected said tensile strength of 370 psi +/-25%; said elongation of 963% +/- 25%; and said tear 
					Art Pertinent
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Bononi (4,818,092) teach eyeglasses nose pad which is considered pertinent to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872